Case 1:20-cv-04243-RPK-TAM Document 12 Filed 03/08/21 Page 1 of 36 PageID #: 146




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

  IN RE GOL LINHAS AÉREAS                                   Case No. 1:20-cv-04243-RPK-RER
  INTELIGENTES S.A. SECURITIES
  LITIGATION                                                CLASS ACTION

                                                            AMENDED COMPLAINT
  THIS DOCUMENT RELATES TO:
  ALL ACTIONS



         Lead Plaintiff Artur Timotheo (“Lead Plaintiff”) and plaintiff Juan Jimenez (together with

 Lead Plaintiff, “Plaintiffs”) individually and on behalf of all others persons similarly situated, by

 their undersigned attorneys, for their complaint against Defendants (defined below), allege the

 following based upon personal knowledge as to themselves and their own acts, and information and

 belief as to all other matters, based upon, inter alia, the investigation conducted by and through

 their attorneys, which included, among other things, a review of the Defendants’ public documents,

 conference calls and announcements made by Defendants, United States (“U.S.”) Securities and

 Exchange Commission (“SEC”) filings, wire and press releases published by and regarding GOL

 Linhas Aéreas Inteligentes S.A. (“GOL” or the “Company”), and information readily obtainable on

 the Internet. Plaintiffs believe that substantial evidentiary support exists for the allegations set forth

 herein after a reasonable opportunity for discovery.

                                     NATURE OF THE ACTION

         1.      This is a federal class action on behalf of purchasers of GOL American Depository

 Share (“ADS”) from February 20, 2020 through July 23, 2020 inclusive (the “Class Period”).

 Plaintiffs seek to recover compensable damages caused by Defendants’ violations of the federal

 securities laws under the Securities Exchange Act of 1934 (the “Exchange Act”).

                                                     1
Case 1:20-cv-04243-RPK-TAM Document 12 Filed 03/08/21 Page 2 of 36 PageID #: 147




        2.     GOL is a Brazilian airline founded in 2000 by Brazilian businessman Constantino

 de Oliveira Sr. (“Nene Constantino”) and his four sons—Defendant Constantino de Oliveira Junior

 (“de Oliveira Jr.”), Ricardo Constantino, Joaquim Constantino and Henrique Constantino (the

 “Constantino Family”). The Company went public in June 2004.

        3.     The Constantino Family is GOL’s controlling shareholder. Members have all held

 roles at GOL from the Company’s inception.

        4.     The Constantino Family and its businesses have a history of corruption practices—

 including bribes to legislators—which compelled the resignation of Henrique Constantino from

 the Board of Directors of GOL in 2016. His brother, Defendant Oliveira Jr., though remained

 Chairman of the Board of Directors of GOL. It was therefore important that investors be assured

 that GOL’s internal controls protected the Company from improper practices by the Chairman and

 other Constantino Family members.

        5.     In both February 2020 and May 2020—while the world was in the throes of the

 COVID-19 pandemic, which hit the airline industry especially hard—Defendants issued upbeat

 statements about GOL’s business.

        6.     On February 20, 2020, GOL issued its 4Q 2019 Earnings Report. The Company’s

 CEO, Defendant Kakinoff, touted GOL’s 4Q performance as rounding out “an outstanding year in

 GOL’s history.”    The Company also boasted about its “healthy margins,” “balance sheet

 strengthening” and “effective balance sheet management.” The Company’s CFO, Defendant Lark,

 added, “[w]e continue to strengthen the Company’s equilibrium through disciplined working

 capital management and capital structure optimization.”

        7.     GOL continued to assure investors in its 1Q 2020 Earnings Report issued May 4,

 2020. Defendant Kakinoff stated, “[w]e are experienced at navigating in times of stress,” and



                                                2
Case 1:20-cv-04243-RPK-TAM Document 12 Filed 03/08/21 Page 3 of 36 PageID #: 148




 “[o]ur flexible fleet model has always been a differentiating strength for GOL, and we were fast

 to adapt even when the impact of COVID-19 was still being understood.” The Company continued

 to tout its “strong cost control and efficient capacity and yield management.” Defendant Lark

 added, “[w]e have effective and structured liquidity management. Even in the face of

 macroeconomic changes, we maintained our liquidity mix, which puts us in a strong position to

 face this crisis.”

         8.      These statements were misleading due to material omissions. Consistent with

 Auditing Standard No 1301, at least as early as February 2020 and/or no later than May 3, 2020,

 GOL’s Statutory Audit Committee, consisting of Defendants André Béla Jánszky, Antonio Kandir

 and Francis James Leahy Meaney, was told by its newly retained outside auditors KPMG

 International Limited (“KPMG”) that (i) there was a “substantial doubt” about the company’s

 ability to continue as a “going concern;” (ii) there was a material weakness in internal controls

 over financial reporting (“ICFR”) related to general information technology controls (“GITCs”)

 over operating systems, databases and applications, which had failed to prevent errors in measuring

 net income and revenue for its “Smiles” frequent flyer loyalty program; and (iii) there were

 material weaknesses in ICFR concerning: (a)           identification and disclosure of material

 uncertainties in GOL’s ability to operate as a going concern; and (b) the ability of the Company’s

 Chairman to initiate and approve transactions. Defendants were duty bound but failed to disclose

 these communications and material facts.

         9.      It was not until June 2020 that investors first learned of KPMG’s communications

 to Defendants. On June 16, 2020, GOL revealed that KPMG had informed management and its

 Statutory Audit Committee that the auditor’s report for year 2019 will probably; (i) include an




                                                 3
Case 1:20-cv-04243-RPK-TAM Document 12 Filed 03/08/21 Page 4 of 36 PageID #: 149




 “emphasis paragraph” questioning the Company’s ability to continue as a going concern; and (ii)

 disclose one or more material weaknesses.

        10.     On this news, shares of GOL’s American Depository Share (“ADS”) price fell

 $0.27 per share or 3.5% to close at $7.30 per share on June 16, 2020.

        11.     On June 29, 2019, GOL filed its 2019 20-F, admitting (i) substantial doubts as its

 ability to operate as a going concern; (ii) material ICFR weaknesses; and (iii) and the fact that the

 Company had made material errors concerning Smiles’ revenue recognition, which its ICFRs

 failed to prevent, and consequently were corrected by KPMG.

        12.     On this news, shares of GOL’s ADS fell $0.14 per share, or 2.02%, to close at $6.78

 per share on June 30, 2020.

        13.     Indicative of Defendants’ prior resistance to timely disclosure of KPMG’s

 substantial doubts as to GOL’s going concern status, material ICFR weaknesses and the Smiles

 net income and revenue error correction by KPMG, on July 6, 2020 (a mere week after KPMG

 had forced GOL to disclose these matters), KPMG was fired. GOL proceeded to re-hire Ernst &

 Young (“E&Y”), its auditor from 2014 through 2019, which had consistently found that GOL

 maintained “effective internal controls over financial reporting.”

        14.     However, KPMG’s firing was not disclosed until two weeks later by a press release

 issued by GOL on July 23, 2020.

        15.     On this news, shares of GOL’s ADS fell $0.55 per share, or 7.05%, to close at $7.25

 per share on July 23, 2020.

        16.     As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

 in the market value of the Company’s ADSs, Plaintiffs and other Class members have suffered

 significant losses and damages.



                                                  4
Case 1:20-cv-04243-RPK-TAM Document 12 Filed 03/08/21 Page 5 of 36 PageID #: 150




                                  JURISDICTION AND VENUE

        17.     The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

 the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the

 SEC (17 C.F.R. § 240.10b-5).

        18.     This Court has jurisdiction over the subject matter of this action pursuant to 28

 U.S.C. § 1331, and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

        19.     Venue is proper in this judicial district pursuant to 28 U.S.C. §1391(b) and Section

 27 of the Exchange Act (15 U.S.C. § 78aa(c)) as the alleged misstatements entered and the

 subsequent damages took place in this judicial district.

        20.     In connection with the acts, conduct and other wrongs alleged in this complaint,

 Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

 including but not limited to, the U.S. mails, interstate telephone communications and the facilities

 of the national securities exchange.

                                             PARTIES

        21.     Plaintiffs, as set forth in the accompanying certification of plaintiff Jimenez and as

 was set forth in the certification of Lead Plaintiff Timotheo (filed with the Initial Complaint, Case

 No. 1:20-cv-04644, ECF No. 1) and incorporated by reference herein, purchased or otherwise

 acquired GOL securities during the Class Period and were economically damaged thereby.

        22.     Defendant GOL provides air passenger transportation services in Brazil, the rest of

 South America, the Caribbean, and the U.S. GOL is incorporated in the Federative Republic of

 Brazil (“Brazil”) with headquarters in São Paulo, São Paulo, Brazil. GOL’s ADSs trade on the

 New York Stock Exchange (“NYSE”) under the ticker symbol “GOL.”

        23.     Defendant Paulo Sergio Kakinoff (“Kakinoff”) served as the Company’s Chief

 Executive Officer throughout the Class Period.

                                                  5
Case 1:20-cv-04243-RPK-TAM Document 12 Filed 03/08/21 Page 6 of 36 PageID #: 151




           24.   Defendant Richard F. Lark, Jr. (“Lark”) served as the Company’s Chief Financial

 Officer throughout the Class Period.

           25.   Defendant Constantino de Oliveira Júnior (“de Oliveira Jr.”) served as the

 Company’s Chairman of the Board of Directors throughout the Class Period.

           26.   Defendant André Béla Jánszky (“Béla Jánszky”) served as member of the

 Company’s Board of Directors and as member of the Company’s Statutory Audit Committee

 throughout the Class Period.

           27.   Defendant Antonio Kandir (“Kandir”) served as member of the Company’s Board

 of Directors and as member of the Company’s Statutory Audit Committee throughout the Class

 Period.

           28.   Defendant Francis James Leahy Meaney (“Leahy Meaney “) served as member of

 the Company’s Board of Directors and as member of the Company’s Statutory Audit Committee

 throughout the Class Period.

           29.   Defendants Kakinoff, Lark, de Oliveira Jr, Béla Jánszky, Kandir and Leahy Meaney

 are collectively referred to herein as the “Individual Defendants.”

           30.   Defendants GOL and the Individual Defendants are collectively referred to herein

 as “Defendants.”

                                SUBSTANTIVE ALLEGATIONS

                        GOL’s Background and The Constantino Family

           31.   GOL was founded by Constantino de Oliveira Sr. (“Nene Constantino”) and his

 four sons.




                                                  6
Case 1:20-cv-04243-RPK-TAM Document 12 Filed 03/08/21 Page 7 of 36 PageID #: 152




        32.     Nene Constantino is an ex-trucker who started a bus-transport company in the

 Brazilian state of Minas Gerais in the 1950s, and, by the time of GOL’s founding, controlled one

 of Brazil’s largest transportation groups.

        33.     GOL was founded in 2001—Brazil’s first low-cost airline— as a subsidiary of the

 Brazilian transportation conglomerate Comporte Partecipaçōes SA. Comporte Partecipaçōes SA

 is owned by the Constantino Family, and owns 61% of GOL and its subsidiaries, thus making it

 the Company’s controlling shareholder.

        34.     Nene Constantino and his four sons have all held roles at GOL from the Company’s

 inception. Nene Constantino was the Chairman of the Board of Directors from 2004 to 2008.

 Henrique Constantino was the Vice-Chairman of GOL from 2010 to 2016 and a director from

 2004 to 2016 until he was forced to stepdown amid a bribery scandal, discussed below. Ricardo

 Constantino and Joaquim Constantino Neto have been directors of GOL since 2004. Defendant

 de Oliveira Jr. was the CEO from 2001 to 2012, has been a member of the Board of Directors since

 2001 and became the Chairman of the Board in 2012.

          Overview of Internal Controls Audit Procedures, The Significance of Findings of
         Material Weaknesses and The Rules Regarding Timing for Communication of Such
                                    Findings to Management

        Internal Controls Over Financial Reporting

        35.     Internal controls are essential to the integrity and reliability of financial results to

 investors. They have three main objectives: effectiveness and efficiency of operations, reliability

 of financial reporting and compliance with applicable laws and regulations.

        36.     As directed by Section 404 of the Sarbanes-Oxley Act of 2002 (“SOX”), the SEC

 implemented rules for the reporting of ICFR, intended to provide reasonable assurance to investors




                                                   7
Case 1:20-cv-04243-RPK-TAM Document 12 Filed 03/08/21 Page 8 of 36 PageID #: 153




 that financial statements materially comply with the authoritative accounting and reporting

 standards. These rules are applicable to all companies whose securities are traded in the U.S.

           37.   For large companies, such as GOL, SOX requires that independent auditors assess

 and report on the effectiveness of the company’s ICFR in accordance with standards established

 by the Public Company Accounting Oversight Board (“PCAOB”), a regulatory body created by

 SOX that provides oversight of independent auditors of US publicly-traded companies.

           38.   As defined by the PCAOB Auditing Standard No. 2201, Appendix A, A3, a

 deficiency in ICFR exists when “the design or operation of a control does not allow management

 or employees, in the normal course of performing their assigned functions, to prevent or detect

 misstatements on a timely basis.”

           39.   In turn, as defined by the PACOB Auditing Standard No. 2201 (“AS No. 2201”),

 Appendix A, A11, a significant deficiency “is a deficiency, or a combination of deficiencies, in

 internal control over financial reporting that is less severe than a material weakness, yet important

 enough to merit attention by those responsible for oversight of the company's financial reporting.”

           40.   A “material weakness” is the most serious of all deficiencies, and, as defined by

 AS No. 2201, Appendix A, A7, a material weakness “is a deficiency or a combination of

 deficiencies such that there is a reasonable possibility that a material misstatement of the

 company’s annual or interim financial statements will not be prevented or detected on a timely

 basis.”

           41.   As used in AS No. 2201, Appendix A, A7, “a reasonable possibility” is defined as

 when the event’s likelihood is either “reasonably possible” or “probable” as those terms are used

 in Financial Accounting Standards No. 5 (“FAS 5”), Accounting for Contingencies.




                                                  8
Case 1:20-cv-04243-RPK-TAM Document 12 Filed 03/08/21 Page 9 of 36 PageID #: 154




         42.     The staffs of the SEC’s Office of the Chief Accountant and the Division of

 Corporation Finance have recognized that a registrant is obligated to identify and publicly disclose

 all material weaknesses.1

         Timing of ICFR Audits and Communications

         43.     Auditing a company’s prior fiscal year’s ICFR commences shortly after the

 beginning of the following year, in this case January 2020.

         44.     At the outset, auditors are most concerned about the reliability of financial

 reporting, and thus initially focus on the adequacy or weakness of controls designed to prevent and

 to detect material misstatements in the financial statements. This assessment informs the scope of

 the audit process, since weaknesses require more probing and less reliance on management’s

 conclusions.

         45.     GOL prepares its financial statements in accordance with International Financial

 Reporting Standards as issued by the International Accounting Standards Board (“IFRS”). Even

 though their financial statements are not prepared in accordance with U.S. Generally Accepted

 Accounting Principles, the federal securities laws require that the audit be conducted in accordance

 with PCAOB standards.

         46.     Particularly relevant to the claims in this case is PCAOB Auditing Standard No.

 1301 (“AS No. 1301”) which establishes requirements that enhance the relevance and timeliness

 of the communications between the auditor and the audit committee of the Board of Directors, and

 is intended to foster constructive dialogue between the two on significant audit and financial

 statement matters.


 1
   SEC, “Management's Report on Internal Control Over Financial Reporting and Certification of Disclosure in
 Exchange Act Periodic Reports - Frequently Asked Questions,” October 6, 2004, p. 3,
 https://www.sec.gov/info/accountants/controlfaq1004.htm, accessed on January 27, 2020.


                                                     9
Case 1:20-cv-04243-RPK-TAM Document 12 Filed 03/08/21 Page 10 of 36 PageID #: 155




         47.     Among other things, AS No. 1301 requires auditors to “provide the audit committee

  with timely observations arising from the audit that are significant to the financial reporting

  process.” (Emphasis supplied.)

         48.     AS No. 1301 further states, all audit committee communications required by this

  standard should be made in “prior to the issuance of the auditor's report. The appropriate timing

  of a particular communication to the audit committee depends on factors such as the significance

  of the matters to be communicated and corrective or follow-up action needed.” (Emphasis

  supplied.)

         49.     In addition, AS No. 1305 states that, “the auditor must communicate in writing to

  management and the audit committee all significant deficiencies and material weaknesses

  identified during the audit. The written communication should be made prior to the issuance of the

  auditor's report on the financial statements.”

         50.     A “material weakness” (as in this case) is more serious than a “significant

  deficiency”, thus increasing the importance of prompt communication from the audit committee.

                   Overview of Going Concern Consideration and Materiality Thereof

         51.     International Accounting Standards (IAS) No. 1, requires management, to assess

  the company’s ability to continue as a “going concern,” i.e. has sufficient near-term cash flow to

  meet debt payments on time and avoid a liquidation in bankruptcy.

         52.     Under     IAS    No.   1,   when       management   becomes   aware    of material

  uncertainties related to events or conditions that may cast significant doubt on the company’s

  ability to continue as a going concern, those uncertainties must be disclosed in the financial

  statements.




                                                   10
Case 1:20-cv-04243-RPK-TAM Document 12 Filed 03/08/21 Page 11 of 36 PageID #: 156




         53.     In assessing whether the going concern assumption is appropriate, management

  takes into account all available information about the future, which is at least, but is not limited to,

  twelve months from the end of the reporting period. The degree of consideration depends on the

  facts of each case and may take into account information that becomes available subsequent to the

  reporting date (i.e. balance sheet date).

         54.     Furthermore, management must also make a going concern assessment each

  quarter, if interim financial statements are issued quarterly.

         55.     Similarly, an auditor is also required to make a going concern assessment as part of

  its audit of a company’s financial statements. In contrast to IAS No. 1, which requires management

  to disclose if it determines that there is a significant doubt of the company’s ability to continue as

  a going concern, AS No. 2415 requires auditors to disclose a going concern if it determines that

  there is substantial doubt about the entity's ability to continue as a going concern.

         56.     Generally speaking, Management Discussion and Analysis of Financial Conditions

  and Results of Operations (“MD&A”) is a section of a public company’s annual or quarterly filing

  that addresses the company’s performance. In this section, the company’s management and

  executives present an analysis of the company’s performance with qualitative and quantitative

  measures.

         57.     Financial statements do not generally take into account the effects of events that

  occurred subsequent to the end of the reporting period. However, the MD&A is understood to

  speak at the time of the filing. As such, any statements issued by GOL in 2020 regarding 2019

  financial results and/or 1Q 2020 results, had to take into account facts known as of the dates those

  statements were issued.

                          Accounting For GOL’s Smiles Frequent Flyer Program



                                                    11
Case 1:20-cv-04243-RPK-TAM Document 12 Filed 03/08/21 Page 12 of 36 PageID #: 157




         58.      KPMG identified reporting errors and a material weakness in GOL’s controls over,

  among other things, revenue recognition for its Smiles loyalty program.

         59.      Loyalty programs involving frequent flyer mileage credits are generally organized

  as separate legal entities. They are accounted for as consolidated subsidiaries when, as is usually

  the case, the airline controls them by holding a majority of the outstanding voting shares, or by

  some other means. GOL owns 52.61% of its loyalty program subsidiary Smiles Fidelidade SA.

  The shares of Smiles Fidelidad not owned by GOL are listed on the Brasil Bolsa Balcão.

         60.      The Smiles loyalty program allows members to accumulate mileage credits through

  (i) flights with GOL and transactions with Smiles’ commercial partners (e.g., Brazilian commercial

  banks that issue credit cards, including co-branded cards; retail partners, including car rental

  agencies, hotel chains, travel agencies, gas stations, bookstores, media companies, drugstores,

  restaurants and parking lot operators), direct customer purchases of mileage credits, and purchases

  of mileage credits and benefits through Clube Smiles (Smiles Club).

         61.      Relevant aspects of the accounting for mileage credits accrued in the Smiles loyalty

  program are as follows: (i) for passenger trips, a portion of the cash received for airfare is initially

  recognized as a liability; (ii) cash received from partners from the sale of mileage credits is also

  recognized as a liability; (iii) the liability from (i) and (ii) is reduced, and a corresponding amount

  of revenue is recognized in the period when mileage credits are redeemed for free services (e.g.,

  flights), or upon expiration/“breakage”. “Breakage” refers to mileage credits awarded that are not

  expected to be redeemed.

               Comporte Partecipaçōes SA and The Constantino Family’s History of Illegal
                                             Practices

         62.      GOL’s internal controls to prevent unwarranted intervention in the Company’s

  financial matters was material to investors given the Constantino Family’s history of corruption.

                                                    12
Case 1:20-cv-04243-RPK-TAM Document 12 Filed 03/08/21 Page 13 of 36 PageID #: 158




         63.     In 2013, an investigation by Federal Police in the Federal District of Brasilia

  targeting public transportation cartels, identified several of the Constantino family’s companies,

  including Comporte Partecipaçōes, of concealing relationships between Constantino family-

  owned mass-transit companies in order to acquire a larger share of public transportation contracts

  than is allowed by law.

         64.     While no business group is legally permitted to control more than 25% of public

  bus concessions in an urban area, the Constantino family was accused of controlling as much as

  50% in the Federal District, and seeking to control over 70% in the city of Londrina by bribing

  politicians and public officials.

         65.     The Constantino family companies have also been accused of receiving preferential

  treatment in transport contracts from Joaquim Roriz, the former Governor of the Federal District

  and former Senator of Brazil. This was following revelation of recorded conversations between

  the President of the Bank of Brazil, Tarcisio Franklin de Moura, and Joaquim Roriz (“Roriz”), in

  which they discussed sharing a R$2.2 million bribe from Nene Constantino.

         66.     In 2015, a Federal District court convicted Roriz and Nene Constantino of

  administrative improbity (fraud).

         67.     Also in 2016, the “Lava Jato” corruption investigation—which focused on

  construction company kickbacks (including executives of oil and gas giant Petrobras, SA in return

  for accepting inflated multibillion dollar refinery construction contracts)—expanded to “Operation

  Sepsis,” focusing on inflated highway construction contracts and bribery.

         68.     Among the targets of the investigation was another Comporte Partecipaçōes SA

  subsidiary. At the time, Henrique Constantino was a director and shareholder of Comporte

  Partecipaçōes SA, as well as a member of GOL’s Board of Directors.



                                                 13
Case 1:20-cv-04243-RPK-TAM Document 12 Filed 03/08/21 Page 14 of 36 PageID #: 159




         69.     Henrique Constantino was indicted for allegedly paying bribes in exchange for

  loans from state-owned Caixa Economica Federal bank. As a result, he resigned from the Board

  of GOL in July 2016.

         70.     In October 21, 2016, GOL announced that it had received earlier that year a request

  from Brazilian tax authorities (the “2016 irregular payments investigation”) in connection with an

  audit to furnish information regarding certain expenditures made by the Company in 2012 and

  2013. Later that year, GOL agreed to pay to pay a $3.2 million fine and stated that it had engaged

  independent legal counsel to conduct an investigation.

         71.     In      December      2016,      Deloitte     Touche      Tohmatsu       Auditores

  Independentes (“Deloitte”) agreed to pay $8 million to the PCAOB to settle charges that it

  knowingly issued materially false audit reports for the 2010 financial statements and internal

  controls of GOL. Deloitte issued false audit reports and attempted to cover up GOL’s accounting

  violations by improperly altering documents and providing false testimony to the regulator.

         72.     The Deloitte engagement team working on the 2009 GOL audit had concluded that

  GOL had improperly recorded, and otherwise failed to appropriately track its maintenance deposits

  for leased aircraft, Deloitte had signed off on the Company’s 2009 reported financial results.

         73.     In August 2017, Lucio Funaro (“Funaro”), an accomplice of Eduardo Cunha

  (“Cunha”) (former Brazilian Congressional speaker) signed a plea agreement in which he claimed

  that he was present in meetings in which Henrique Constantino discussed paying bribes to Cunha

  and others.

         74.     Funaro stated that Henrique Constantino told him that he was able to “kill two

  matters” with his bribes. First, advance legislation to eliminate or reduce the surcharge paid by

  transportation companies. Second, to favor the Constantino family’s bid for bus transportation



                                                  14
Case 1:20-cv-04243-RPK-TAM Document 12 Filed 03/08/21 Page 15 of 36 PageID #: 160




  routes in Brasilia. Funaro states that Henrique Constantino told him he needed this in order for

  Comporte Partecipaçōes SA to survive.

          75.    In April 2019, Henrique Constantino signed a plea agreement admitting to illicit

  cash transfers to companies owned by Eduardo Cunha in exchange for favorable treatment of

  Constantino family companies, including GOL, and to other bribes at issue in “Operation Sepsis.”

          76.    On February 3, 2021 it was announced that on that day the Public Ministry of the

  Federal District and Territories carried out search and seizure warrants against a bribery scheme

  to lower taxes on aviation fuels in the Federal Capital in connection with the claims made by

  Funaro in his August 2017 plea agreement. According to the investigation, the crimes occurred

  between 2012 and 2014 and there are indications that GOL and LATAM Airlines paid R$4 million

  to ex-vice governor of the Federal District Tadeu Filippelli and R$10 million to Cunha.

          77.    The investigation was named “Operation Antonova.”               According to the

  investigation, there was a bribe made by GOL’s Henrique Constantino, with the aim of changing

  a district law to reduce the tax from 25% to 12%.        GOL said that it collaborated with the

  authorities.

           Prior to the Class Period, GOL Assured Investors That Its Internal Controls Had
                                         Been Strengthened

          78.    Given this history, it was important that GOL impress its remediation efforts on its

  investors. In its 2016 20-F, (filed May 1, 2017) GOL also announced that during 2016 it had taken

  “steps to strengthen and expand our internal control and compliance program. . .we commenced

  monitoring our transactions with politically exposed persons, and we enhanced our procurement

  procedures and the procedures for the contracting and execution of services by outside providers.”

  (Emphasis supplied.)




                                                  15
Case 1:20-cv-04243-RPK-TAM Document 12 Filed 03/08/21 Page 16 of 36 PageID #: 161




         79.     GOL went on to state that it had taken “a number of steps in 2016, to strengthen

  our internal controls and our compliance procedures, including, among others (1) enhancing rules

  for procurement directly by senior executive officers, (2) monitoring transactions with politically

  exposed persons; (3) reviewing exceptions to the procurement policy; (4) reviewing our policy for

  purchases effected outside our procurement policy; (5) reviewing the rules regarding sole-source

  suppliers; and (6) increased formalization to record services provided to us. We will continue to

  further improve our internal controls and compliance programs.”

         80.     In its 2018 20-F, (filed March 13, 2019) GOL touted its internal controls program.

  The Company stated that since 2016 it had taken several steps to strengthen and expand its internal

  controls and compliance program, which included: hiring specialized companies to evaluate risks

  and review internal controls related to fraud and corruption; integrating the risks functions,

  compliance and internal controls in the executive committee for corporate risks, compliance and

  internal controls, which reports directly to their chief executive officer, and has independent access

  to their board of directors and statutory audit committee, monitoring transactions involving

  politically exposed persons and improving their supervision procedures of the execution of

  services hired from third parties.

         81.     GOL added, “Our senior management has been constantly reinforcing our

  commitment towards improvement of our internal control and compliance programs to our

  employees, customers and suppliers.”

      THE FALSE AND MISLEADING STATEMENTS ISSUED DURING THE CLASS
                                 PERIOD

               On February 20, 2020 GOL Issues Its Earnings Report For 4Q 2019

         82.     On February 20, 2020 GOL announced results for 4Q 2019. Touting its successful

  prior year, “Defendant Kakinoff said, “[o]ur record revenues this quarter rounds out what has been

                                                   16
Case 1:20-cv-04243-RPK-TAM Document 12 Filed 03/08/21 Page 17 of 36 PageID #: 162




  an outstanding year in GOL’s history.” Adding, “[i]t’s testament to our team delivering exceptional

  customer experience, combined with GOL’s low-cost operating model and sophisticated fleet

  management, that are powering our growth, in both domestic and international markets.”

         83.     In the MD&A, the Company also touted its “effective balance sheet management,”

  pointing to “operating cash flow generation around R$1.0 billion in the quarter.” Despite the onset

  of the COVID-19 pandemic, the Company assured investors that the future looked bright.

  “Currently, trends in revenue and passenger bookings remain strong, and the Company expects the

  first quarter RASK to increase by 4% to 6%, compared to 1Q19.”

         84.     Also in the MD&A Defendant Lark added, “[w]e continue to strengthen the

  Company's equilibrium through disciplined working capital management and capital structure

  optimization.” “We are, and will continue to be, an even stronger Company.”

         85.     With respect to net income for 4Q 2019, GOL reported a net income of R$344.7.

  of which more than half (R$179.5) was attributable to Smiles.

         86.     The statements contained in ¶¶82-85 were materially misleading because they

  failed to disclose that consistent with its auditing responsibilities and PCAOB AS No. 1301 and

  AS No. 2415, KPMG had advised GOL’s Statutory Committee and others that: (i) there was a

  “substantial doubt” about the company’s ability to continue as a “going concern;” (ii) there was a

  material weakness in internal controls over financial reporting (“ICFR”) related to general

  information technology controls (“GITCs”) over operating systems, databases and applications,

  which had failed to prevent errors in measuring net income and revenue for its “Smiles” frequent

  flyer loyalty program; and (iii) there were material weaknesses in ICFR concerning: (a)

  identification and disclosure of material uncertainties in GOL’s ability to operate as a going




                                                  17
Case 1:20-cv-04243-RPK-TAM Document 12 Filed 03/08/21 Page 18 of 36 PageID #: 163




  concern; (b) the ability of the Company’s Chairman to initiate and approve transactions.

  Defendants were duty bound but failed to disclose these communications and material facts.

                   On May 4, 2020 GOL Issues Its Earnings Report For 1Q 2020

          87.     On May 4, 2020, GOL announced results for 1Q 2020. The Company emphasized

  how well it was managing its liquidity. Defendant Kakinoff stated, “[w]e are experienced at

  navigating in times of stress.” Adding, “[b]y acting with speed and decisiveness, we have reduced

  our fixed costs to preserve the jobs of our Employees and the Company’s working capital in the

  short term. This will provide us with the necessary liquidity to weather the storm.”

          88.     In the MD&A, Defendant Lark added, “[w]e have effective and structured liquidity

  management. Even in the face of macroeconomic changes, we maintained our liquidity mix, which

  puts us in a strong position to face this crisis.”

          89.     While the GOL reported a sizable loss for the 1Q20, it nonetheless reported a

  profit of R$56.3 for Smiles.

          90.     The statements contained in ¶¶87-89 were materially misleading because they

  failed to disclose that consistent with its auditing responsibilities and PCAOB AS No. 1301 and

  AS No. 2415, KPMG had advised GOL’s Statutory Committee and others that: (i) there was a

  “substantial doubt” about the company’s ability to continue as a “going concern;” (ii) there was a

  material weakness in internal controls over financial reporting (“ICFR”) related to general

  information technology controls (“GITCs”) over operating systems, databases and applications,

  which had failed to prevent errors in measuring net income and revenue for its “Smiles” frequent

  flyer loyalty program; and (iii) there were material weaknesses in ICFR concerning: (a)

  identification and disclosure of material uncertainties in GOL’s ability to operate as a going




                                                       18
Case 1:20-cv-04243-RPK-TAM Document 12 Filed 03/08/21 Page 19 of 36 PageID #: 164




  concern; (b) the ability of the Company’s Chairman to initiate and approve transactions.

  Defendants were duty bound but failed to disclose these communications and material facts.

                                   The Truth Begins To Emerge

         91.     On June 16, 2020, while announcing a further delay in filing its Annual Report

  for 2019, GOL surprised investors by disclosing that KPMG had informed management and the

  audit committee that: (i) its report on the Company’s “internal control over financial reporting as

  of December 31, 2019 will probably include one or more material weaknesses” and (ii) its report

  on the Company’s “consolidated financial statements as of and for the year ended December 31,

  2019 will probably include an emphasis paragraph regarding the [Company’s] ability to continue

  as a going concern.”

         92.     On this news, GOL’s ADS price fell $0.27 per share or 3.5% to close at $7.30 per

  share on June 16, 2020.

         93.     On June 29, 2020, after the market closed, GOL filed Form 20-F with the SEC (the

  “2019 20-F”). Therein, GOL disclosed that (i) there was a “substantial doubt” about the

  company’s ability to continue as a “going concern;” (ii) there was a material weakness in internal

  controls over financial reporting (“ICFR”) related to general information technology controls

  (“GITCs”) over operating systems, databases and applications, which had failed to prevent errors

  in measuring net income and revenue for its “Smiles” frequent flyer loyalty program; and (iii)

  there were material weaknesses in ICFR concerning: (a) identification and disclosure of material

  uncertainties in GOL’s ability to operate as a going concern; (b) the ability of the Company’s

  Chairman to initiate and approve transactions. Defendants were duty bound but failed to disclose

  these communications and material facts.




                                                  19
Case 1:20-cv-04243-RPK-TAM Document 12 Filed 03/08/21 Page 20 of 36 PageID #: 165




         94.      Note 1 to KPMG’s Independent Report included in the 20-F detailed the previously

  undisclosed “substantial doubts” regarding the company’s ability to continue operating as a going

  concern. It stated in relevant part,

         The Company has a negative net working capital and has a net capital deficiency that raise
         substantial doubts about its ability to continue as a going concern. . . Considering the
         unpredictability of the economic crisis triggered by the COVID-19 pandemic and its
         impacts, Management concluded that there are substantial doubts related to the Company's
         ability to continue operating, but that the assumption of continuity is still valid, . . . If the
         Company cannot continue as a going concern, adjustments to the carrying values and
         classification of our assets and liabilities and the reported amounts of income and expenses
         could be required and could be material.

         95.      GOL disclosed material weakness in ICFR, in relevant part, as follows:

         a. “material weakness related to our general information technology controls, or GITC,

               over operating systems, databases and applications. . . [t]hese deficiencies also affected

               the effectiveness of business process automated controls, manual controls with an

               automated component and the database of the reports that were used to execute some

               automated and manual controls.”

         b. “material weakness in our control environment related to authorizations and

               administrative functions granted to the chairman of the board included the ability to

               initiate and approve certain transactions . . . and, if used inappropriately, those

               authorizations and administrative functions could have had a material effect on GOL’s

               consolidated financial statements.”

         c. “material weakness in our control environment related to ineffective policies and

               procedures over the preparation and review of our consolidated financial statements.

               Specifically, the Company did not have (i) effective policies and procedures related to

               the identification and disclosure of material uncertainties in the going concern analysis;




                                                     20
Case 1:20-cv-04243-RPK-TAM Document 12 Filed 03/08/21 Page 21 of 36 PageID #: 166




                (ii) effective review of financial statement information, and related presentation and

                disclosure requirements.”

         96.       GOL also added, “[t]hese control deficiencies resulted in material misstatements

  that were corrected in the 2019 consolidated financial statements. Furthermore, the control

  deficiencies described above created a reasonable possibility that a material misstatement to the

  consolidated financial statements would not be prevented or detected on a timely basis.” (Emphasis

  supplied.) These material misstatements concerned the Smiles loyalty program.

         97.       On this news, GOL’s ADS price fell $0.14 per share, or 2.02%, to close at $6.78

  per share on June 30, 2020.

         98.       On July 6, 2020, less than a week after KPMG blew the whistle on GOL,

  compelling the Company to make these admissions, GOL’s Statutory Audit Committee fired the

  auditors.

         99.       On this news, GOL’s ADS price fell $0.55 per share, or 7.05%, to close at $7.25

  per share on July 23, 2020.

                                     SCIENTER ALLEGATIONS

              By the Time It Issued Its Earnings Reports For 4Q 2019 and 1Q 2020, GOL Knew
                        of The Going Concern Problem and the Material Weaknesses

         100.      SOX requires independent auditors, like KPMG, to assess and report on the

  effectiveness of the company’s ICFR. AS No. 2415 requires KPMG to determine if there is

  substantial doubt about GOL’s ability to continue as a going concern.

         101.      AS No. 1301 requires KPMG to provide GOL’s Statutory Audit Committee with

  timely observations arising from the audit that are significant to the financial reporting process—

  these include disclosures of substantial doubt about ability to continue as a going concern and

  material weaknesses.

                                                    21
Case 1:20-cv-04243-RPK-TAM Document 12 Filed 03/08/21 Page 22 of 36 PageID #: 167




         102.    An auditor like KPMG was most concerned about the risk of material

  misstatements. Accordingly, its audit, which, in line with standard operating procedures began no

  later than January 2020 (especially because KPMG was engaged in May 2019)—concentrated at

  the outset on the Company’s controls for preventing material misstatements in the financial

  statements.

         103.    These are precisely the controls KPMG deemed were not effective at GOL:

  controls related to authorizations and administrative functions granted to the Chairman of the

  Board, policies and procedures over the preparation and review of the Company’s consolidated

  financial statement and identification and disclosure of material uncertainties in the going concern

  analysis.

         104.    Furthermore, because significant deficiencies and materials weaknesses—which

  are more consequential than significant deficiencies—had to communicated in a timely manner

  and in writing (AS No. 1305), KPMG informed GOL in writing and very early on in the audit

  process of the three material weaknesses.

         105.    Accordingly, consistent with AS No. 1301, KPMG was compelled to inform

  GOL’s Statutory Audit Committee and GOL personnel the material ICFR weaknesses revealed at

  the outset of the year-end 2019 audit process, as well as the Company’s need to disclose substantial

  doubt as to its ability to continue as a going concern.

         106.    As a result, GOL learned of its ineffective ICFR, the three material weaknesses and

  the going concern problem at least as early as February 2020 and/or no later than May 3, 2020.

              Avianca, Another Latin American Airline Also Audited by KPMG Disclosed a
                                Going Concern Emphasis on April 2020

         107.    On April 23, 2020, weeks before GOL issued its misleading May 4, 2020 1Q 2020

  statements, Aerovias del Continente Americano S.A. (“Avianca”), a Colombia airline whose

                                                   22
Case 1:20-cv-04243-RPK-TAM Document 12 Filed 03/08/21 Page 23 of 36 PageID #: 168




  auditor is also KPMG, filed a Form 6-K, stating that, KPMG S.A.S. (“KPMG”), had informed its

  audit committee that, KPMG’s report for Avianca’s year end 2019 would “include an explanatory

  paragraph indicating that substantial doubt exists as to our ability to continue as a going concern.”

          108.   Unlike GOL, Avianca did not fire KPMG as a result of the auditor’s going concern

  emphasis.

          The Fact that One of the Material Weaknesses Related Directly to Controls Granted
                         to Defendant de Oliveira Jr.’s Supports His Scienter

          109.   As discussed, one of the material weaknesses concerned controls surrounding the

  ability of Defendant de Oliveira Jr., the Chairman of the Board, to initiate and approve transactions.

          110.   These controls were intended to prevent Defendant de Oliveira Jr.’s meddling in

  the Company.

          111.   Defendant de Oliveira Jr. knew that there were material weaknesses concerning

  these specific controls because: (i) they directly affected what he was capable of doing; and (ii)

  he was bypassing these restrictions, which is what caused KPMG to identify the material weakness

  at issue.

          112.   Defendant de Oliveira knew that he could skirt around controls limitations, much

  like Henrique Constantino had done in the past.

          113.   As discussed, ¶¶62-77 GOL’s controlling shareholder, the Constantino Family, has

  a history of corruption and bribery charges and more at issue, the Company has a history of

  ineffective ICFR.

          114.   The controls limitations, which GOL purported to have strengthen in 2016, were

  material to investors given GOL’s prior history.




                                                   23
Case 1:20-cv-04243-RPK-TAM Document 12 Filed 03/08/21 Page 24 of 36 PageID #: 169




                           GOL’s Firing Of KPMG Further Supports Scienter

         115.    GOL had just hired KPMG in May 2019 and it decided to terminate the auditor in

  July 6, 2020—a mere week after it issued its 2019 20-F announcing the ineffective ICFR, the

  material weaknesses, the material misstatements and the going concern problem determined by

  KPMG.

         116.    Prior to KPMG, GOL’s auditor had been E&Y and GOL maintained E&Y as its

  auditor for five years. Prior to that, GOL’s auditor was Deloitte, also for five years. GOL did not

  have a practice of rotating auditors on a yearly basis prior to firing KPMG. Nor was GOL obligated

  to by the CVM, the Brazilian Securities and Exchange Commission.

         117.    In fact, CVM Instruction No. 509/2011 permits companies that install and maintain

  a Statutory Audit Committee (unlike a regular audit committee)—which GOL has, to hire an

  independent auditor to provide audit services for up to ten consecutive years.

         118.    As discussed in ¶¶71-72, GOL forced Deloitte sign off on GOL’s improper write-

  down of unsupported deposits from prior periods. This caused Deloitte to be fined by the PCOAB.

         119.    KPMG, not wanting to share the fate of a predecessor, blew the whistle on GOL

  and the Company retaliated by firing KPMG and rehiring E&Y, its auditor from 2014 through

  2019, which had stated every year that GOL maintained “effective internal controls over financial

  reporting.”

          Smiles Over-Reported Key Financial Metrics and GOL Over-Reported Net Income

         120.    In the course of its audit, KPMG determined that as result of the material weakness

  related to GITCs, GOL did not have adequate internal controls over recognition from Smiles

  program mileage credits.




                                                  24
Case 1:20-cv-04243-RPK-TAM Document 12 Filed 03/08/21 Page 25 of 36 PageID #: 170




          121.    As a result, GOL under-recognized its liability for Smiles loyalty points and over-

  recognized revenue. The error was corrected prior to the issuance of the financial statements for

  2019; however, no corrections were made to prior years presented in the 20-F filing.

          122.    As discussed in ¶¶100-06, KPMG discovered the material weakness related to

  GITCs very early in its audit process, which began no later than January 2020 (especially since

  KPMG was hired in May 2019). And, also as discussed in ¶¶100-06, would have informed GOL

  in a timely manner and in writing.

          123.    Accordingly, based on standard operating procedures, GOL learned of the

  accounting problem related to Smiles at least as early as February 2020 and/or no later than May

  3, 2020.

          124.    Although it was aware that material weaknesses in ICFR existed, GOL did not

  disclose them in the 4Q 2019 and 1Q 2020 reports. GOL also did not correct the material weakness

  related to GITCs, which would have been relevant information for assessing the reliability of said

  reports.

                          PLAINTIFFS’ CLASS ACTION ALLEGATIONS

          125.    Plaintiffs bring this action as a class action pursuant to Federal Rule of Civil

  Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons and entities other than

  Defendants who purchased or otherwise acquired GOL securities during the Class Period, and who

  were damaged thereby (the “Class”). Excluded from the Class are Defendants, the officers and

  directors of GOL, members of the Individual Defendants’ immediate families and their legal

  representatives, heirs, successors or assigns and any entity in which Defendants have or had a

  controlling interest.

          126.    The members of the Class are so numerous that joinder of all members is

  impracticable. Throughout the Class Period, GOL securities were actively traded on the NYSE.
                                                  25
Case 1:20-cv-04243-RPK-TAM Document 12 Filed 03/08/21 Page 26 of 36 PageID #: 171




  While the exact number of Class members is unknown to Plaintiffs at this time and can be

  ascertained only through appropriate discovery, Plaintiffs believe that there are hundreds, if not

  thousands of members in the proposed Class.

         127.    Plaintiffs’ claims are typical of the claims of the members of the Class as all

  members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

  federal law that is complained of herein.

         128.    Plaintiffs will fairly and adequately protect the interests of the members of the Class

  and have retained counsel competent and experienced in class and securities litigation. Plaintiffs

  have no interests antagonistic to or in conflict with those of the Class.

         129.    Common questions of law and fact exist as to all members of the Class and

  predominate over any questions solely affecting individual members of the Class. Among the

  questions of law and fact common to the Class are:

                 •       whether the Exchange Act was violated by Defendants’ acts as alleged

                         herein;

                 •       whether statements made by Defendants to the investing public during the

                         Class Period misrepresented material facts about the financial condition and

                         business GOL;

                 •       whether Defendants’ public statements to the investing public during the

                         Class Period omitted material facts necessary to make the statements made,

                         in light of the circumstances under which they were made, not misleading;

                 •       whether Defendants caused GOL to issue false and misleading SEC filings

                         during the Class Period;




                                                    26
Case 1:20-cv-04243-RPK-TAM Document 12 Filed 03/08/21 Page 27 of 36 PageID #: 172




                 •       whether Defendants acted knowingly or recklessly in issuing false and

                         misleading SEC filings;

                 •       whether the prices of GOL securities during the Class Period were

                         artificially inflated because of the Defendants’ conduct complained of

                         herein; and

                 •       whether the members of the Class have sustained damages and, if so, what

                         is the proper measure of damages.

         130.    A class action is superior to all other available methods for the fair and efficient

  adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

  damages suffered by individual Class members may be relatively small, the expense and burden

  of individual litigation make it impossible for members of the Class to individually redress the

  wrongs done to them. There will be no difficulty in the management of this action as a class action.

         131.    Plaintiffs will rely, in part, upon the presumption of reliance established by the

  fraud-on-the-market doctrine in that:

                 •       GOL ADSs met the requirements for listing, and were listed and actively

                         traded on the NYSE, a highly efficient and automated market;

                 •       As a public issuer, GOL filed periodic public reports with the SEC and

                         NYSE;

                 •       GOL regularly communicated with public investors via established market

                         communication mechanisms, including through the regular dissemination

                         of press releases via major newswire services and through other wide-

                         ranging public disclosures, such as communications with the financial press

                         and other similar reporting services; and


                                                   27
Case 1:20-cv-04243-RPK-TAM Document 12 Filed 03/08/21 Page 28 of 36 PageID #: 173




                  •      GOL was followed by a number of securities analysts employed by major

                         brokerage firms who wrote reports that were widely distributed and publicly

                         available.

          132.    Based on the foregoing, the market for GOL securities promptly digested current

  information regarding GOL from all publicly available sources and reflected such information in

  the prices of the shares, and Plaintiff and the members of the Class are entitled to a presumption

  of reliance upon the integrity of the market.

          133.    Alternatively, Plaintiff and the members of the Class are entitled to the presumption

  of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v.

  United States, 406 U.S. 128 (1972), as Defendants omitted material information in their Class

  Period statements in violation of a duty to disclose such information as detailed above.

                                               COUNT I

   (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                      Against All Defendants)

          134.    Plaintiffs repeat and reallege each and every allegation contained above as if fully

  set forth herein.

          135.    Defendants Kakinoff and Lark:

                  (a)    directly participated in the management of the Company;

                  (b)    were directly involved in the day-to-day operations of the Company at the

                         highest levels;

                  (c)    were privy to confidential proprietary information concerning the Company

                         and its business and operations;




                                                   28
Case 1:20-cv-04243-RPK-TAM Document 12 Filed 03/08/21 Page 29 of 36 PageID #: 174




               (d)    were directly or indirectly involved in drafting, producing, reviewing and/or

                      disseminating the false and misleading statements and information alleged

                      herein;

               (e)    were directly or indirectly involved in the oversight or implementation of

                      the Company’s internal controls;

               (f)    were aware of or recklessly disregarded the fact that the false and

                      misleading statements were being issued concerning the Company; and/or

               (g)    approved or ratified these statements in violation of the federal securities

                      laws.

        136.   Defendants Béla Jánszky, Antonio Kandir and Francis James Leahy Meaney:

               (a)    were members of GOL’s Board of Directors;

               (b)    were members of GOL’s Statutory Audit Committee;

               (c)    received timely communications from KPMG concerning the auditor’s

                      audit of GOL’s 2019 year-end financial statements and ICFR.

               (d)    received timely communications from KPMG concerning the going concern

                      emphasis and the material weaknesses at issue;

               (e)    provided assistance to GOL’s Board of Directors on matters involving

                      internal controls and financial reporting;

               (f)    evaluated the effectiveness of internal controls.

        137.   Defendant de Oliveira Jr.:

               (a)    was the Chairman of the Board of Directors;




                                                29
Case 1:20-cv-04243-RPK-TAM Document 12 Filed 03/08/21 Page 30 of 36 PageID #: 175




                (b)     received communications from the Statutory Audit Committee concerning

                        the findings by KPMG of a going concern emphasis and the material

                        weaknesses at issue;

                (c)     had oversight of the Company’s management’s evaluation of the

                        effectiveness of GOL’s ICFR.

         138.   GOL is liable for the acts of the Individual Defendants and its employees under the

  doctrine of respondeat superior and common law principles of agency because all of the wrongful

  acts complained of herein were carried out within the scope of their employment.

         139.   The scienter of the Individual Defendants and other employees and agents of the

  Company is similarly imputed to GOL under respondeat superior and agency principles.

         140.   This Count is asserted against Defendants and is based upon Section 10(b) of the

  Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

         141.   During the Class Period, Defendants, individually and in concert, directly or

  indirectly, disseminated or approved the false statements specified above, which they knew or

  deliberately disregarded were misleading in that they contained misrepresentations and failed to

  disclose material facts necessary in order to make the statements made, in light of the

  circumstances under which they were made, not misleading.

         142.   Defendants violated Section 10(b) of the Exchange Act and Rule 10b-5

  promulgated thereunder in that they:

                •       employed devices, schemes and artifices to defraud;

                •       made untrue statements of material facts or omitted to state material facts

                        necessary in order to make the statements made, in light of the

                        circumstances under which they were made, not misleading; or


                                                 30
Case 1:20-cv-04243-RPK-TAM Document 12 Filed 03/08/21 Page 31 of 36 PageID #: 176




                 •       engaged in acts, practices and a course of business that operated as a fraud

                         or deceit upon Plaintiff and others similarly situated in connection with their

                         purchases of GOL securities during the Class Period.

         143.    Defendants acted with scienter in that they knew that the public documents and

  statements issued or disseminated in the name of GOL were materially false and misleading; knew

  that such statements or documents would be issued or disseminated to the investing public; and

  knowingly and substantially participated, or acquiesced in the issuance or dissemination of such

  statements or documents as primary violations of the securities laws. These defendants by virtue

  of their receipt of information reflecting the true facts of GOL, their control over, and/or receipt

  and/or modification of GOL’s allegedly materially misleading statements, and/or their associations

  with the Company which made them privy to confidential proprietary information concerning

  GOL, participated in the fraudulent scheme alleged herein.

         144.    The Individual Defendants, who are the senior officers and/or directors of the

  Company, had actual knowledge of the material omissions and/or the falsity of the material

  statements set forth above, and intended to deceive Plaintiff and the other members of the Class,

  or, in the alternative, acted with reckless disregard for the truth when they failed to ascertain and

  disclose the true facts in the statements made by them or other GOL personnel to members of the

  investing public, including Plaintiff and the Class.

         145.    As a result of the foregoing, the market price of GOL securities was artificially

  inflated during the Class Period. In ignorance of the falsity of Defendants’ statements, Plaintiff

  and the other members of the Class relied on the statements described above and/or the integrity

  of the market price of GOL securities during the Class Period in purchasing GOL securities at

  prices that were artificially inflated as a result of Defendants’ false and misleading statements.



                                                   31
Case 1:20-cv-04243-RPK-TAM Document 12 Filed 03/08/21 Page 32 of 36 PageID #: 177




          146.    Had Plaintiffs and the other members of the Class been aware that the market price

  of GOL securities had been artificially and falsely inflated by Defendants’ misleading statements

  and by the material adverse information which Defendants did not disclose, they would not have

  purchased GOL securities at the artificially inflated prices that they did, or at all.

          147.    As a result of the wrongful conduct alleged herein, Plaintiffs and other members of

  the Class have suffered damages in an amount to be established at trial.

          148.    By reason of the foregoing, Defendants have violated Section 10(b) of the

  Exchange Act and Rule 10b-5 promulgated thereunder and are liable to Plaintiffs and the other

  members of the Class for substantial damages which they suffered in connection with their

  purchase of GOL securities during the Class Period.

                                               COUNT II

      (Violations of Section 20(a) of the Exchange Act Against the Individual Defendants)

          149.    Plaintiffs repeat and reallege each and every allegation contained in the foregoing

  paragraphs as if fully set forth herein.

          150.    During the Class Period, the Individual Defendants participated in the operation

  and management of GOL, and conducted and participated, directly and indirectly, in the conduct

  of GOL’s business affairs. Because of their senior positions, they knew the adverse non-public

  information about GOL’s misstatement of revenue and profit and false financial statements.

          151.    As officers and/or directors of a publicly owned company, the Individual

  Defendants had a duty to disseminate accurate and truthful information with respect to GOL’s

  financial condition and results of operations, and to correct promptly any public statements issued

  by GOL which had become materially false or misleading.




                                                    32
Case 1:20-cv-04243-RPK-TAM Document 12 Filed 03/08/21 Page 33 of 36 PageID #: 178




          152.    Because of their positions of control and authority as senior officers, the Individual

  Defendants were able to, and did, control the contents of the various reports, press releases and

  public filings which GOL disseminated in the marketplace during the Class Period concerning

  GOL’s results of operations. Throughout the Class Period, the Individual Defendants exercised

  their power and authority to cause GOL to engage in the wrongful acts complained of herein. The

  Individual Defendants, therefore, were “controlling persons” of GOL within the meaning of

  Section 20(a) of the Exchange Act. In this capacity, they participated in the unlawful conduct

  alleged which artificially inflated the market price of GOL securities.

          153.    By reason of the above conduct, the Individual Defendants are liable pursuant to

  Section 20(a) of the Exchange Act for the violations committed by GOL.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs, on behalf of Plaintiffs and the Class, pray for judgment and

  relief as follows:

          A.      Declaring this action to be a proper class action, designating Lead Plaintiff as Lead

  Plaintiff and certifying Lead Plaintiff as a class representative under Rule 23 of the Federal Rules

  of Civil Procedure and designating Lead Plaintiff’s counsel as Lead Counsel;

          B.      Awarding damages in favor of Plaintiffs and the other Class members against all

  defendants, jointly and severally, together with interest thereon;

          C.      Awarding Plaintiffs and the Class reasonable costs and expenses incurred in this

  action, including counsel fees and expert fees; and

          D.      Awarding Plaintiffs and other members of the Class such other and further relief as

  the Court may deem just and proper.




                                                   33
Case 1:20-cv-04243-RPK-TAM Document 12 Filed 03/08/21 Page 34 of 36 PageID #: 179




                                  JURY TRIAL DEMANDED

        Plaintiff hereby demands a trial by jury.

  Dated: March 8, 2021                                   Respectfully submitted,


                                                         POMERANTZ LLP

                                                         /s/ Jeremy A. Lieberman
                                                         Jeremy A. Lieberman
                                                         Marc I. Gross
                                                         Veronica V. Montenegro
                                                         600 Third Avenue, 20th Floor
                                                         New York, New York 10016
                                                         Telephone: (212) 661-1100
                                                         Facsimile: (212) 661-8665
                                                         jalieberman@pomlaw.com
                                                         mig@pomlaw.com
                                                         vvmontenegro@pomlaw.com

                                                         POMERANTZ LLP
                                                         Patrick V. Dahlstrom
                                                         10 South La Salle Street, Suite 3505
                                                         Chicago, Illinois 60603
                                                         Telephone: (312) 377-1181
                                                         Facsimile: (312) 377-1184
                                                         pdahlstrom@pomlaw.com

                                                         BRONSTEIN, GEWIRTZ &
                                                         GROSSMAN, LLC
                                                         Peretz Bronstein
                                                         60 East 42nd Street, Suite 4600
                                                         New York, New York 10165
                                                         Telephone: (212) 697-6484
                                                         Facsimile: (212) 697-7296
                                                         peretz@bgandg.com

                                                         Attorneys for Plaintiffs




                                                    34
     Case 1:20-cv-04243-RPK-TAM Document 12 Filed 03/08/21 Page 35 of 36 PageID #: 180


                                                                                   Friday, February 12, 2021

 GOL Linhas (GOL)



CERTIFICATION PURSUANT TO FEDERAL SECURITIES LAWS
1. I make this declaration pursuant to Section 27(a)(2) of the Securities Act of 1933 (“Securities Act”)
and/or Section 21D(a)(2) of the Securities Exchange Act of 1934 (“Exchange Act”) as amended by the
Private Securities Litigation Reform Act of 1995.

2. I have reviewed a Complaint against GOL Linhas Aéreas Inteligentes S.A. (“GOL Linhas” or the
“Company”) and authorize the ling of a comparable complaint on my behalf.

3. I did not purchase or acquire GOL Linhas securities at the direction of plaintiffs counsel, or in order
to participate in any private action arising under the Securities Act or Exchange Act.

4. I am willing to serve as a representative party on behalf of a Class of investors who purchased or
acquired GOL Linhas securities during the class period, including providing testimony at deposition and
trial, if necessary. I understand that the Court has the authority to select the most adequate lead
plaintiff in this action.

5. To the best of my current knowledge, the attached sheet lists all of my transactions in GOL Linhas
securities during the Class Period as speci ed in the Complaint.

6. During the three-year period preceding the date on which this Certi cation is signed, I have not
sought to serve as a representative party on behalf of a class under the federal securities laws.

7. I agree not to accept any payment for serving as a representative party on behalf of the class as
set forth in the Complaint, beyond my pro rata share of any recovery, except such reasonable costs and
expenses directly relating to the representation of the class as ordered or approved by the Court.

8.    I declare under penalty of perjury that the foregoing is true and correct.




Name


Print Name
Juan Jimenez

Signature




                                                                                                               1
 Case 1:20-cv-04243-RPK-TAM Document 12 Filed 03/08/21 Page 36 of 36 PageID #: 181


Acquisitions


Con gurable list (if none enter none)
     Date Acquired           Number of Shares Acquired            Price per Share Acquired

 07/09/20             3700                               7.5986

 07/15/20             3700                               7.885

 07/16/20             80                                 7.995

 07/17/20             3700                               7.8295

 07/21/20             3815                               7.817

 07/27/20             3800                               7.12

 07/30/20             3200                               7.085

 08/07/20             5970                               6.71

 11/05/20             300                                5.9384


Sales


Con gurable list (if none enter none)
        Date Sold             Number of Shares Sold                 Price per Share Sold

 07/15/20            3700                                7.9323

 07/17/20            3780                                7.7705

 07/21/20            3700                                7.9548

 08/10/20            10815                               6.6851

 08/11/20            5970                                6.80

 11/06/20            300                                 6.317
